Title: To Thomas Jefferson from Albert Gallatin, 23 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                                                
                            
                            [on or after 23 Jan. 1807]
                        
                  The cutter was lost: another is building; & as has been usual in similar cases, the master alone has been
                            kept in pay to superintend the building. If, considering that the mates lost all their effects on board the cutter, the
                            President thinks proper that their pay should not be discontinued during that period, there is nothing illegal in it; and
                            orders may be given to the collector accordingly.
                        
                            —A. G.
                        
                    